Citation Nr: 1825710	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  15-36 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1962 to May 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision  issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to active duty service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that bilateral hearing loss was incurred due to noise exposure during active duty service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

A hearing loss disability for VA purposes was demonstrated at VA examinations in March 2014 and December 2016.  An in-service injury is also present: service records and lay statements establish the Veteran's exposure to acoustic trauma during active service through his duties as a boiler operator.

The claims file also contains competent evidence of a nexus between the current hearing loss and in-service noise exposure.  The Veteran reported at an October 2016 private medical appointment that he had hearing loss for "close to 50 years."  The Veteran also stated in the notice of disagreement received August 2014 that he had hearing loss "right after service."  The Veteran is competent to report the onset of symptoms, and the Board finds these statements credible.

In addition, the medical opinions are mixed.  The March 2014 and December 2016 VA examinations found that an opinion regarding etiology could not be rendered without speculation.  A May 2014 VA medical opinion found it less likely than not that the Veteran's hearing loss was caused by service because there was no evidence of hearing loss in the Veteran's service treatment records and no evidence of hearing loss until decades after service.  In contrast, the  October 2016 private medical appointment note determined that "much" of the Veteran's hearing loss "is very likely secondary to noise exposure."  The October 2016 private medical note addressed only the Veteran's in-service noise exposure and did not address noise exposure following service.  Granting the Veteran the benefit of the doubt, the Board finds that the Veteran's hearing loss is related to service.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

All the elements necessary for establishing service connection are accordingly met and the Veteran's claim for service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Remand is necessary to provide an additional VA medical opinion.  The December 2016 VA examination regarding tinnitus appears to connect it with the Veteran's hearing loss.  Because hearing loss has now been service connected, an additional opinion is needed to determine whether the Veteran's tinnitus is secondary to his hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the clinician who provided the December 2016 VA medical examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  The clinician must address the following:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's tinnitus is proximately due to or aggravated (beyond its natural progression)by his service-connected hearing loss?  

2.  Review the record to ensure that the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not granted, issue a supplemental statement of the case and provide the appellant and his representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


